*422Defendant’s waiver of his right to appeal was effective. The lower court made clear that the appellate rights defendant was waiving were distinct from the trial rights extinguished by his guilty plea. During the plea colloquy defendant expressly waived his right to appeal his “conviction,” which encompasses his right to challenge his sentence as harsh and excessive (People v Hidalgo, 91 NY2d 733, 737 [1998]). Furthermore, defendant executed a written waiver of his right to appeal (People v Lopez, 6 NY3d 248 [2006]). The record, therefore, establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal. In any event, defendant’s sentence was not excessive. Concur — Gonzalez, EJ, Andrias, DeGrasse, Richter and AbdusSalaam, JJ.